            Case:21-12544-JGR Doc#:1 Filed:05/12/21                                           Entered:05/12/21 15:36:02 Page1 of 7
 Fill in this information to identify the case:
       -     - - - - ------            --            --       ----     ---   ----
  United States Bankruptcy Court for the:

               /0)-k         District of      CtJ (f f ~
                                           (State)
  Case number (/f known):   __________                            Chapter   _f_l_                                                         0    Check if this is an
                                                                                                                                               amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                   04120

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




  1.   Debtor's name



 2.    All other names debtor used
       in the last 8 years
       Include any assumed names,
       trade names, and doing business
       as names



 3.    Debtor's federal Employer
       Identification Number (EIN)



 4.    Debtor's address                          Principal place of business                                    Mailing address, if different from principal place
                                                                                                                of business


                                                                                                                Number      Street



                                                                                                                P.O. Box



                                                 City                               State     ZIP Code          City                          State        ZIP Code


                                                                                                               · Location of principal assets, if different from
                                                                                                                 principal place of business

                                                 County
                                                                                                                Number      Street




                                                                                                                City                          State        ZIP Code




 s. Debtor's website (URL)




Official Form 201                                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 1
           Case:21-12544-JGR Doc#:1 Filed:05/12/21                                         Entered:05/12/21 15:36:02 Page2 of 7
Debtor         US."
              Name
                        \+o LC> l f\JG S                                                             Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __




 6.   Type of debtor
                                              0   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ,• ~         rtnership (excluding LLP)                >        _j_
                                          ' t rother. Specify:            ~\o\'V\V\.~                   T P--t,,n,~ f--                 ~               -\-t
                                              A. Check one:
 1.   Describe debtor's business
                                              0   Health Care Business (as defined in 11 U.S.C. § 101 (27 A))
                                              0   Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
                                              D Railroad (as defined in 11 U.S .C. § 101 (44 ))
                                              0   Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                              0   Commodity Broker (as defined in 11 U.S.C. § 101 (6))
                                              ':1 ~      ring Bank (as defined in 11 U.S.C. § 781(3))
                                          ~           one of the above


                                              B. Check all that apply:

                                              0   Tax-exempt entity (as described in 26 U.S.C. § 501)
                                              0   Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                  § 80a-3)
                                              0   Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11 ))


                                              C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                 http://www.uscourts.gov/four-digit-national-association-naics-codes .




 s. Under which chapter of the                Check one:
    Bankruptcy Code is the
    debtor filing?                            0   Chapter?
                                              0   Chapter9
                                              ~        apter 11 . Check all that apply-.
      A debtor who is a "small business
      debtor" must check the first sub-                         ~      he debtor is a small business debtor as defined in 11 U.S.C. § 101(51 D), and its
      box. A debtor as defined in                                    aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                                affiliates) are less than $2,725,625. If this sub-box is selected , attach the most
      under subchapter V of chapter 11                               recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                                income tax return or if any of these documents do not exist, follow the procedure in
      "small business debtor") must                                  11 U.S.C. § 1116(1)(B).
      check the second sub-box.                                  0   The debtor is a debtor as defined in 11 U.S.C. § 1182(1 ), its aggregate
                                                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                     less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                                     Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                                     statement of operations, cash-flow statement, and federal income tax return, or if
                                                                     any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                                     § 1116(1)(6).

                                                                 0   A plan is being filed with this petition.

                                                                 0   Acceptances of the plan were solicited prepetition from one or more classes of
                                                                     creditors, in accordance with 11 U.S.C. § 1126(b).

                                                                 0   The debtor is required to file periodic reports (for example, 1OK and 1OQ) with the
                                                                     Securities and Exchange Commission according to§ 13 or 15(d) of the Securities
                                                                     Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                     for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                                 0   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                     12b-2.
                                              0   Cha ter 12




 Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 2
            Case:21-12544-JGR Doc#:1 Filed:05/12/21                                 Entered:05/12/21 15:36:02 Page3 of 7
Debtor
                Name
                       us- s+o Lh\ i\.l:u.S                                                    Case number (ff known), _ _ _ _ _ _ _ _ _ _ _ _ __



 9.    Were prior bankruptcy cases
       filed by or against the debtor
                                         •   No

       within the last 8 years?          ia'Yes.    District   __&{
                                                                 __~-~~--               When   ---~/_1~1_9"_        Case number _ _ _ _ _ _ _ __
                                                                                                MM/ DD /YYYY
       If more than 2 cases, attach a
       separate list.                               District       ~l~                  When    4 /2 7/2'J2.( Case number              2- ( -    l'2.."'2."1-'"7~ae
                                                                                                MM/ DD/YYYY

 10.   Are any bankruptcy cases          0   No
       pending or being filed by a
       business partner or an            0'Yes.     Debtor                                                          Relationship
       affiliate of the debtor?                     District   -~(:~p~\<2V'A-
                                                                       ~~J~ o~ - - - - - -                          When           o4 /     27/ 2P2f
                                                                                                                                    MM /    DD      /YYYY
       List all cases. If more than 1,
       attach a separate list.                      Case number, if known     2 I - 12.'2 '2, 7       -::r:=a ,e_
 11.   Why is the case filed in this     Check all that apply:
       district?
                                         l.4'bebtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                             immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                             district.

                                         0   A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.



 12.   Does the debtor own or have
       possession of any real
                                         •   No
                                         ~        - Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                       Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                   0   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard? _ __ _ _ _ __ __ _ _ _ __ _ _ __ _ _ _ __ _ __

                                                   0   It needs to be physically secured or protected from the weather.

                                                   lla1tincludes perishable goods or assets that could quickly deteriorate or lose value without
                                                      attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                      assets or other options).

                                                   0   Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                  Whereistheproperty?            '1D?;'b
                                                                               Number
                                                                                               E~+
                                                                                             Street
                                                                                                             ~ Md -et-'\                   Av-e
                                                                                                                                   ~       002.3 \
                                                                                                                                   State ZIP Code


                                                  Is the property insured?

                                                  ~
                                                  0    Yes. Insurance agency _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ __ __

                                                               Contact name

                                                               Phone




              Statistical and administrative information




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 3
           Case:21-12544-JGR Doc#:1 Filed:05/12/21                                     Entered:05/12/21 15:36:02 Page4 of 7
Debtor
              Name
                   u..s                                                                          Case number (ff known),_ _ _ _ _ _ _ __        _ __    _   _




 13. Debtor's estimation of              Check one:
     available funds                     ~           ds will be available for distribution to unsecured creditors.
                                         D   After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors .



 14. Estimated number of
                                         E1149                                0 1,000-5,000                               0 25,001-50,000
                                         0 50-99                              0 5,001-10,000                              0 50,001-100,000
       creditors                         0 100-199                            0 10,001-25,000                             D   More than 100,000
                                         0 200-999

                                         0 $0-$50,000                              $1,000,001-$10 million                 D   $500,000,001-$1 billion
 1s.   Estimated assets                  0 $50,001-$100,000                   D    $10,000,001-$50 million                D   $1 ,000,000,001-$10 billion
                                        _~     00,001-$500,000                D    $50,000,001-$100 million               D   $10,000,000,001-$50 billion
                                   Jvt ~      S00,001-$1 million              D    $100,000,001-$500 million              D   More than $50 billion


                                         0 $0-$50,000                         llHf.000,001-$10 million                    D   $500,000,001-$1 billion
 16.   Estimated liabilities             0 $50,001-$100,000                   D $10,000,001-$50 million                   D   $1 ,000,000,001-$10 billion
                                         0 $100,001 -$500,000                 D $50,000,001-$100 million                  D   $10,000,000,001-$50 billion
                                         D   $500,001-$1 million              D $100,000,001 -$500 million                D   More than $50 billion



             Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 11.   Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11 , United States Code, specified in this
       authorized representative of
                                              petition.
       debtor
                                              I have been authorized to file this petition on behalf of the debtor.

                                             I have examined the information in this petition and have a reasonable belief that the information is true and
                                             correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                             Executed on     OS- JI f22. 0    2/
                                                             MM / DD /YYYY

                                         X              \tlO:__--                                           ~ ~~
                                             Signature of authorized representative of debtor              Printed name

                                             Title      'C-£b ~ f ~ 1~f- / ~"lt:A epu'-'4.+,:N'




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 4
          Case:21-12544-JGR Doc#:1 Filed:05/12/21                     Entered:05/12/21 15:36:02 Page5 of 7
Debtor                                                                          Case number (if known), _ __   _ _ _ _ _ _ _ _ _ _ _ __
             Name




 18. Signature of attorney   X                                                             Date
                                 Signature of attorney for debtor                                       MM      / DD /YYYY




                                 Printed name


                                 Firm name

                                 Number          Street


                                 City                                                           State            ZIP Code



                                 Contact phone                                                  Email address




                                 Bar number                                                     State




 Official Form 201               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 5
               Case:21-12544-JGR Doc#:1 Filed:05/12/21                                    Entered:05/12/21 15:36:02 Page6 of 7

 Fill in this information to identify your case:

 Debtor 1           US Holdings Corp
                   First Name               Middle Name                    l ast Name

 Debtor 2
 (Spouse, if filing) F;m Name               Middle Name                    last N ame


 United States Bankruptcy court for the: District of Colorado

 Case   number
  (If known)

                                                                                                                                              •      c heck if this is an
                                                                                                                                                     a me nded fi ling



Official Form 103A
Application for Individuals to Pay the Filing Fee in Installments                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.


                 Specify Your Proposed Payment Timetable


 1. Which chapter of the Bankruptcy Code                         0     Chapter 7
      are you choosing to file under?
                                                                 0     Chapter 11
                                                                 0     Chapter 12
                                                                 !&I   Chapter 13

 2. You may apply to pay the fi ling fee in up to
    fou r installments. Fill in the amounts you                  You propose to pay...
    propose to pay and the dates you plan to
    pay them. Be sure all dates are business
    days. Then add the payments you propose                                               0 With the filing of the
                                                                 $ 126.00                   petition                          5/26/2021
    to pay.
                                                                                          ~ On or before this date            MM   / DD / YYYY
      You must propose to pay the entire fee no
      later than 120 days after you file this
      bankruptcy case. If the court approves your                $ 96.00                  On or before this date              6/23/2021
      application, the court will set your final                                                                              MM   / DD / YYYY
      payment timetable.                                                                                                      7/21/2021
                                                                 $ 91.00                  On or before this date
                                                                                                                              MM   / DD / YYYY

                                                           +     $_ _ _ __                On or before this date
                                                                                                                              MM      DD    / YYYY


                                                 Total       1 $ 313                      •   Your total must equal the entire fee for the chapter you checked in line 1.


•§ff             Sign Below

  By signing here, you state that you are unable to pay the full fil ing fee at once, that you want to pay the fee in installments, and that you
  understand that:
  •      You must pay your entire filing fee before you make any more payments or transfer any more property to an attorney, bankruptcy petition
         preparer, or anyone else for services in connection with your bankruptcy case.
  •      You must pay the entire fee no later than 120 days after you first file for bankruptcy, unless the court later extends your deadline. Your
         debts will not be discharged until your entire fee is paid.
  •      If you do not make any payment when it is due, your bankruptcy case may be dismissed, and your rights in other bankruptcy proceedings
         may be affected.

 X /sUS Holdings Corp (via i-Flle)                   X                                                      X
      Signature of Debtor 1                               Signature of Debtor 2                                 Your attorney's name and signature, if you used one

      Date      5/12/2021                                 Date                                                  Date
               MM /  DD / YYYY                                     MM /    DD    / YYYY                                MM /   DD   / YYYY



Official Form 103A                                        Application for Individuals to Pay the Filing Fee in Installments
               Case:21-12544-JGR Doc#:1 Filed:05/12/21                                          Entered:05/12/21 15:36:02 Page7 of 7


 Fill in this information to identify the case:


 Debtor 1
                   FtrStName                   Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) Fm Name                   Middle Name                   Last Name


 United States Banl<ruptcy Court for the:   District of Colorado
 Case number
  (If known)
 Chapter filing under:
                                                                             •     Chapter ?
                                                                             •     Chapter 11
                                                                             •     Chapter 12
                                                                             •     Chaoter 13




Order Approving Payment of Filing Fee in Installments

After considering the Application for Individuals to Pay the Filing Fee in Installments (Official Form 103A), the
court orders that:

[ ] The debtor(s) may pay the filing fee in installments on the terms proposed in the application.

[ ] The debtor(s) must pay the filing fee according to the following terms:



                          You must pay ...              On or before this date. ..



                          $                             Month / day / year


                          $
                                                        Month / day / year


                          $
                                                        Month / day / year

                     +    $
                                                        Month / day / year

       Total
                        1$                          I

     Until the filing fee is paid in full, the debtor(s) must not make any additional payment or transfer any
     additional property to an attorney or to anyone else for services in connection with this case.




                                                          By the court:
                          Month / day / year                                     United States Bankruptcy Judge
